OPINION
Opinion by
Justice ROSS.
Catrena Roberts Campbell filed a petition with this Court seeking issuance of a writ of habeas corpus. Her petition was based on an order of contempt entered in connection with a child custody proceeding. The order found her in contempt for twenty-eight violations and sentenced her to thirty days on each act of contempt, but then suspended the imposition of those sentences if Campbell cooperated with a therapist.
The portion of the order holding Campbell in contempt and imposing punishment has now been vacated by the trial court. Accordingly, the order about which this original proceeding complains no longer exists, and the petition is moot.
Accordingly, we dismiss the petition for writ of habeas corpus as moot.